DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Status of Claims
Claims 11-24 and 28-29 are pending.  Claim 20 has been amended.  Claims 1-10 and 24-27 have been canceled.  

Response to Arguments
Applicant’s arguments filed 3/10/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Gaddam US 2013/0193914 in view of Kurs et al. (US 2010/0259110).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 and 28-29 rejected under 35 U.S.C. 103 as being unpatentable over Gaddam US 2013/0193914 in view of Kurs et al. (US 2010/0259110).

  Regarding claim 11, Gaddam teaches:
A method of directing alignment of a charger with an implantable device,
the method comprising: 
applying a first voltage to a charging coil of a charger (Par 0185 “charging module 50 to drive primary coil 48 with a first power level”), 
wherein the application of the first voltage to the charging coil of the charger generates a charging field (Par 0054 “the power level used by charging device 20, the magnetic field generated by a primary coil of charging device 20”); 
receiving a first signal from the implantable device at a first time (Par 0105 “Processor 30 may also control the exchange of information with charging device 20 and/or an external programmer using telemetry module 36” and Par 0046 “charging device 20 may communicate with IMD 14 to transmit and/or receive information related to the charging of rechargeable power source 18. For example, IMD 14 may transmit temperature information of IMD 14 and/or rechargeable power source 18, received power during charging, the charge level of rechargeable power source 18, charge depletion rates during use, or any other information related to power consumption and recharging of IMD 14 and rechargeable power source 18.”, 
wherein the first signal includes information generated at the implantable device at the first time and identifies a parameter of an effect of the charging field on the implantable device at the first time (IMD transmits charging information. Par 0106 “processor 30 may transmit charging data to charging device 20. The charging data may include measurement data for measured electrical currents to rechargeable power source 18, voltages of rechargeable power source 18, currents within coil 40, or any other electrical parameters measured and used to determine the estimated heat loss and select the appropriate boost period.” ); 
directing an indicator to identify a first effectiveness level (Par 0182 “visual indicator provided by user interface 54” and Par 0125 “The electrical current may thus be a direct indicator of the coupling efficiency between the primary and secondary coils….. at least one electrical parameter that is reflective of changing heat losses due to power levels and/or coupling efficiency may be used to adapt the boost period to the specific charging session”); 
receiving a second signal from the implantable device at a second time (in determining temperature a signal is transmitted a second time from step 188; Fig 11 #172 Par 0046, 0106 and 0068), 
(Fig 11 #172 wherein the temperature can increase or decrease upon a second temperature or new parameter which will cause an adjustment power) ; 
directing the indicator to identify a second effectiveness level (measuring an sending a signal of new temperature occurs. Fig 5A, Fig 11 #180; Par 0104 “IMD 14 may also include temperature sensor 39. Temperature sensor 39 may include one or more temperature sensors (e.g., thermocouples or thermistors) configured to measure the temperature of IMD 14. Temperature sensor 39 may be disposed internally within the housing of IMD 14, contacting the housing, formed as a part of the housing, or disposed external of the housing. As described herein, temperature sensor 39 may be used to directly measure the temperature of IMD 14 and/or tissue surrounding and/or contacting the housing of IMD 14. Processor 30, or charging device 20, may use this temperature measurement as the tissue temperature feedback to determine the cumulative thermal dose provided to tissue during charging of rechargeable power source 18. Although a single temperature sensor may be adequate, multiple temperature sensors may generate a more accurate temperature profile or average temperature of IMD 14. The various temperatures of IMD 14 may also be modeled and provided to determine the cumulative thermal dose. Although processor 30 may continually measure temperature using temperature sensor 39, processor 30 may conserve energy by only measuring temperature during recharge sessions. Further, temperature may be sampled at a rate necessary to calculate the cumulative thermal dose, but the sampling rate may be reduced to conserve power as appropriate. In other examples, temperature sensor 39 may not be used to select a boost period for charging. Instead, other indirect electrical measurements may be used to estimate the heat loss during charging.); 
initiating charging of the implantable device after receipt of the second signal by modifying a powering of the charging coil with a charging module to increase a strength of the charging field (increases power level to IMD from communication of IMD.  Fig 11 #178; 
Par 0046 “charging device 20 may communicate with IMD 14 to transmit and/or receive information related to the charging of rechargeable power source 18. For example, IMD 14 may transmit temperature information of IMD 14, 
Par 0106 “processor 30 may transmit charging data to charging device 20, and 
Par 0068 “the processes needed to determine a tissue temperature (e.g., using a measured temperature or tissue model calculation) and calculate the cumulative thermal dose may be performed independently by one of charging device 20 or IMD 14 or collectively through communication between charging device 20 and IMD 14.”); 
receiving charge data from the implantable device subsequent to the initiating of charging (Fig 11 #172 #178), 
the charge data comprising temperature data identifying a measured temperature of at least a portion of the implantable device (Par #0104 “Temperature sensor 39 may include one or more temperature sensors (e.g., thermocouples or thermistors) configured to measure the temperature of IMD 14.”); 
comparing the charge data to a first threshold value and to a second threshold value (Fig 11 #182 ATD > HP; #174 CTD > Threshold);   
(Fig 11 #176); 
terminating the charging field when the charge data indicates a temperature of the implantable device greater than the second threshold value (Par 0080 “Charging device 20 may subsequently continue to charge rechargeable power source 18 with the low power level or even terminate charging once the cumulative thermal dose exceeds the thermal dose threshold.”),
wherein the second threshold value is indicative of an extreme temperature (Fig. 11 #182 ATD > HP requirement); and 
indicating for repositioning of the charger when charging of the implantable device is diminished (Par 0088 “Charging device 20 and/or IMD 14 may provide one or more audible tones or visual indications of the alignment.”).  

Even though Gaddam teaches:
wherein the charging coil comprises an elongate coil. (Fig 3 #48)
Gaddam does not explicitly teach:
wherein the charging coil comprises an elongate coil comprising wire windings around a ferritic core.
Kurs teaches:
wherein the charging coil comprises an elongate coil comprising wire windings around a ferritic core (Fig 11 (a); par 0228 note “as ferrite with a loop or loops of conducting material 1122 wrapped around the core 1121. The structure may be used as the source resonator that transfers power and the device resonator that captures energy.”).
Gaddam to have wire windings around a ferritic core taught by Kurs for the purpose of guiding magnetic flux for coupling. (Refer to 0232)





Regarding claim 12, Gaddam teaches:
wherein directing the indicator to identify the second effectiveness level comprises directing the identifier to identify an increased effectiveness when the second effectiveness level is greater than the first effectiveness level.   (indicator identifies and alerts of temperature wherein increased effectiveness occurs a higher power level. Fig 5A-5B, Fig 8A-8B, Fig 11)

  Regarding claim 13, Gaddam teaches:
wherein directing the indicator to identify the second effectiveness level comprises directing the identifier to identify a decreased effectiveness when the second effectiveness level is less than the first effectiveness level.  (indicator identifies and alerts of temperature wherein decreased effectiveness occurs at lower power level. Fig 5A-5B, Fig 8A-8B, Fig 11)

Regarding claim 14, Gaddam teaches:

wherein the third signal includes information identifying a parameter of an effect of the charging field on the implantable device at the third time; and 
optimizing the voltage applied to the charging coil of the charger based on the third signal.   (if a third loop occurs from 188 to 172 in Fig 11 then a third signal for a third time is communicated and parameters for adjustment of power are communicated.)

  Regarding claim 15, Gaddam teaches:
wherein the receipt of the third signal at the third time precedes the receipt of the first signal at the first time.   (third preceded if the particular condition of at the third time comes before the first condition making the first the latter and so forth.”)

  Regarding claim 16, Gaddam teaches:
determining the effectiveness of the charging field at the first time; and determining the effectiveness of the charging field at the second time.  (in each loop from 188 to 172 a temperature is checked to determine the power level/effectiveness that is needed. Fig 5A-5B, Fig 8A-8B, Fig 11)

Regarding claim 17, Gaddam teaches:
wherein determining the effectiveness of the charging field is based on at least one of a voltage induced by the charging field at the charging coil of the implantable device and a current induced by the charging field at the charging coil of the implantable device.  (voltage and current. Fig 9A-9B)


  Regarding claim 18, Gaddam teaches:
wherein the effectiveness of the charging field is determined by comparing the parameter of the effect of the charging field on the implantable device with a threshold value.  (Fig 11 #174 #182”)

Regarding claim 19, Gaddam teaches:
wherein the charging field is effective if the parameter of the effect of the charging field on the implantable device is greater than the threshold value.  (Fig 11 #174 #182”)

 Regarding claim 20, Gaddam teaches:
A system for delivering power to an implantable device, 
the system comprising: 
an implantable device (Fig 1 #14), 
wherein the implantable device comprises: 
a charging module (Fig 2 #38) comprising a first charging coil (Fig 2 #40), 
wherein the charging module is configured to monitor at least one charge parameter (Par 0175 “Charging module 38 may also measure the voltage of rechargeable power source 18”); and 
a network interface configured to transmit data comprising the at least one charge parameter (Par 0175 “The measured current and voltage may be transmitted to charging device 20 by telemetry module 34 as charging data”), 
(Par 0105 “Telemetry module 36 may include one or more antennas”); and 
a charger (Fig 3 #20) comprising: 
a network interface configured to receive the data comprising the at least one charge parameter (Par 0119 an electrical current of 120 mA flowing to rechargeable power source 18 may be reported to charging device 20 via telemetry module 56”) from the network interface of the implantable device (Par 0123 “telemetry module 56 may be substantially similar to telemetry module 36 of IMD 14 described herein, providing wireless communication via an RF or proximal inductive medium.”), 
the network interface comprising an antenna (Par 0123 “telemetry module 56 may include an antenna”); 
a charging module comprising a second charging coil (Fig 3 # 48), 

wherein the charging module is configured to control powering of the second charging coil according to the received at least one charge parameter (controlling power level transmitted from second charging coil according to parameters received Fig 11 # 172 182), 
wherein the charging module is configured to: 
initiate charging of the implantable device (Fig 11 #178 charge);   
receive charge data from the implantable device subsequent to the initiating of charging (Fig 11 looped back to #172 where charging data is received to attain calculation); 
compare the charge data to a first threshold value and to a second threshold value (Fig 11 # 174 Threshold #182 HP requirement); 
a charging field generated by the second charging coil when the charge data indicates a temperature of the implantable device greater than the first threshold value (Fig 11 #174, 178), 
wherein the first threshold value is indicative of a high temperature IMD 14 is exposed to undesired amounts of heat (e.g., temperature). (Par 0057 “IMD 14 is exposed to undesired amounts of heat (e.g., temperature).”); 
terminate the charging field when the charge data indicates a temperature of the implantable device greater than the second threshold value (Par 0080 “Charging device 20 may subsequently continue to charge rechargeable power source 18 with the low power level or even terminate charging once the cumulative thermal dose exceeds the thermal dose threshold.”), 
wherein the second threshold value is indicative of an extreme temperature (Fig. 11 #182 ATD > HP requirement); and 
indicate for repositioning of the charger when charging of the implantable device is diminished (Par 0088 “Charging device 20 and/or IMD 14 may provide one or more audible tones or visual indications of the alignment.”); and 
an indicator control module configured to control an indicator to identify the effectiveness of the magnetic coupling between the implantable device and the charger (Par 0182 “visual indicator provided by user interface 54” and Par 0125 “The electrical current may thus be a direct indicator of the coupling efficiency between the primary and secondary coils….. at least one electrical parameter that is reflective of changing heat losses due to power levels and/or coupling efficiency may be used to adapt the boost period to the specific charging session”).  

Even though Gaddam teaches:
the first charging coil comprises a first elongate coil, (Fig 3 #48) and the second charging coil comprises a second elongate coil (Fig 3 # 48).
Gaddam does not explicitly teach:
wherein the first charging coil comprises a first elongate coil comprising wire windings around a first ferritic core, 
wherein the second charging coil comprises a second elongate coil comprising wire windings around a second ferritic core,
Kurs teaches:
wherein the first charging coil comprises a first elongate coil comprising wire windings around a first ferritic core, and wherein the second charging coil comprises a second elongate coil comprising wire windings around a second ferritic core (Fig 11 (a); par 0228 note “as ferrite with a loop or loops of conducting material 1122 wrapped around the core 1121. The structure may be used as the source resonator that transfers power and the device resonator that captures energy.”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second charging coil taught by Carbunaru to have a elongated coil around a ferritic core taught by Kurs for the purpose of guiding magnetic flux for coupling. (Refer to 0232)

Regarding claim 21, Gaddam teaches:
wherein the indicator is configured to identify the effectiveness of the magnetic coupling between the implantable device and the charger by identifying a change in the least one charge parameter over a period of time.  (Fig 11 #172 identify effectiveness Fig 5A-B showing period of time)

Regarding claim 22, Gaddam teaches:
wherein the at least one charge parameter comprises a voltage induced at the first charging coil. (Fig 9A-B Voltage)

  Regarding claim 23, Gaddam teaches:
wherein the at least one charge parameter comprises a current induced at the charging coil of the implantable device.  (Fig 9A-B Voltage)

  Regarding claim 28, Gaddam teaches:
wherein indicating for repositioning of the charger when charging of the implantable device is diminished comprises indicating for reorienting of the charger when charging of the implantable device is diminished.   (Par 0088 “Charging device 20 and/or IMD 14 may provide one or more audible tones or visual indications of the alignment.”)

  Regarding claim 29, Gaddam teaches:
(Par 0088 “Charging device 20 and/or IMD 14 may provide one or more audible tones or visual indications of the alignment.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forsell US 2010/0217353, Olson et al. 2013/0289662 Aghassian et al. US 2010/0137948.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859